Opinion issued May 12, 2022




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-22-00185-CV
                            ———————————
                          CARL C. ICAHN, Appellant
                                        V.
XL SPECIALTY INSURANCE COMPANY; ALLIANZ GLOBAL RISK US
INSURANCE COMPANY; ARGONAUT INSURANCE COMPANY; TWIN
  CITY FIRE INSURANCE COMPANY; ALLIED WORLD NATIONAL
               ASSURANCE COMPANY, Appellees



                    On Appeal from the 434th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 21-DCV-280374


                          MEMORANDUM OPINION

      Appellant has filed an unopposed motion to dismiss the appeal. See TEX. R.

APP. P. 10.3(a), 42.1(a)(1). No opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Countiss and Farris.




                                         2